COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ALBERTO ANTONIO MENDIOLA,                                    No. 08-16-00304-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                            168th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                           State.                             (TC# 20140D01577)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until March 24, 2017. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Daeleen R. Melendez, Court Reporter for the 168th District

Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before March 24, 2017.

       IT IS SO ORDERED this 23rd day of February, 2017.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.